Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 28, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146736                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 146736
                                                                    COA: 311331
                                                                    Berrien CC: 2011-015400-FC
  IVERY CHRISTOPHER CROSS, III,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 2, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 28, 2013
           s0520
                                                                               Clerk